Citation Nr: 0826354	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for removal of nerves 
from the toes of the left foot.  

2.  Entitlement to service connection for removal of warts of 
the bilateral feet.  

3.  Entitlement to service connection for frozen bilateral 
feet.  

4.  Entitlement to service connection for arthritis of the 
bilateral feet.  

5.  Entitlement to a compensable disability rating for status 
post fracture of the fifth toe of the right foot.  

6.  Entitlement to service connection for a right ankle 
condition (claimed as sore ankle).   

7.  Entitlement to service connection for a left ankle 
condition, including traumatic arthritis (claimed as sore 
ankle). 

8.  Entitlement to a disability rating in excess of 
10 percent for osteoarthritis of the right knee.  

9.  Entitlement to service connection for a right hand 
condition.  

10.  Entitlement to a compensable disability rating for a 
healed sprain of the ulnar collateral ligament of the right 
thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran's DD Form 214/215 shows active service from April 
1991 to February 2002 and various military records reflect 
active service in the late 1970s and in the 1980s.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi:  a March 2003 rating decision that denied 
service connection for a right hand disability and a May 2007 
rating decision that denied service connection for six 
disabilities of the lower extremities (nerves of the left 
foot, warts on bilateral feet, left ankle, right ankle, 
frozen bilateral feet, and arthritis of the bilateral feet), 
and increased ratings were denied for service-connected 
disabilities of the fifth toe of the right foot, the right 
thumb, and the right knee.  

In March 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO, a transcript of which has been associated with the 
claims folder.  At that hearing, the veteran clarified 
(Transcript, pp. 20-21) that when he referred to pain in his 
right hand, he meant the right wrist, on which he recently 
had surgery for carpal tunnel syndrome.  This matter is 
referred to the RO for appropriate action.  

In addition, in the veteran's August 2006 claim, he mentioned 
that he had recently had X-rays taken of his right hip.  In a 
September 2006 notice letter, the RO advised the veteran of 
the evidence necessary to establish that claim.  But the 
claims folder does not show that the right hip claim has been 
adjudicated.  This matter is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for a right 
ankle condition and for a left ankle condition and for a 
right hand condition, as well as entitlement to increased 
ratings for osteoarthritis of the right knee disability and 
for a right thumb disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's neuroma of the left foot was excised during 
active military service and he has been diagnosed with status 
post excision of an interdigital neuroma of the left foot 
with medical findings of a current scar from that excision.  

2.  The veteran has no current disability with respect to:  
removal of warts of the bilateral feet; bilateral frozen 
feet; and arthritis of the bilateral feet. 

3.  The veteran's status post fracture of the fifth toe of 
the right foot is manifested by pain and residual functional 
impairment that is productive of no more than mild to 
moderate residual foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post 
excision of an interdigital neuroma of the left foot have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).   

2.  The criteria for service connection for removal of warts 
of the bilateral feet have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).   

3.  The criteria for service connection for frozen bilateral 
feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).   

4.  The criteria for service connection for arthritis of the 
bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).   

5.  The criteria for a rating of 10 percent for status post 
fracture of the fifth toe of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.40, 4.71a and Diagnostic Codes 5276 to 5286 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With respect to the service connection claims, the RO's 
letters of July 2006 and November 2006 describing the 
evidence needed to support the veteran's claims were timely 
mailed well before the May 2007 rating decision.  They 
described the evidence necessary to substantiate a claim for 
service connection, identified what evidence VA had collected 
and was collecting, asked the veteran to send in particular 
documents and information, suggested what kind of evidence 
might be helpful in establishing his claim, and addressed 
what evidence was necessary with respect to the rating 
criteria and the effective date of an award for service 
connection.  For the service connection claims, VA met its 
duty of notification. 

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires that VA also notify the claimant that to 
substantiate his or her claim, medical or lay evidence is 
needed demonstrating both a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Vazquez-Flores, 22 Vet. App. at 43-44. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which increased 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

Here, the July 2006 notice letter provided proper notice of 
most of the evidence needed to substantiate the increased 
rating claim.  It described the evidence necessary to 
substantiate an increased rating claim, identified what 
evidence VA had collected and was collecting, asked the 
veteran to send in particular documents and information, 
suggested what kind of evidence (such as medical treatment 
records, laboratory tests, Social Security determinations, 
lay statements, statements from employers about how the 
veteran's condition affected his work, etc.) might be helpful 
in establishing his claim, addressed how rating criteria are 
used in evaluating disabilities, and discussed the 
determination of the effective date of an award for service 
connection.  

As for how the disability affected his daily life, the 
July 2006 letter did not explicitly address the impact of his 
worsening disability upon his daily life.  Although the 
veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The July 2006 letter also contains statements notifying the 
veteran that evidence describing the manner in which his 
disability was worse would be helpful.  For example, he was 
notified to submit statements from individuals who were able 
to describe in what manner his disability had become worse.  
He also was informed that he could his own statement of his 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
his disability.  

In addition, the veteran was given the opportunity to present 
such evidence at both the August 2006 C&P examination and at 
his March 2008 personal hearing.  He did present evidence at 
both that he was experiencing pain that affected his ability 
to walk and to bear weight on the right foot, and he 
presented evidence that he experienced flare-ups of pain.  

Further, it was on the basis of the veteran's description of 
how his disability affects his functioning, as well as the 
August 2006 examiner's observations that his claim for a 
higher rating was granted on appeal.  Since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by the error in the 
July 2006 notice.  Cf. Overton v. Nicholson, 20 Vet. App. 
427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).  

In any event, at the March 2008 Board hearing, in response to 
specific questioning by the undersigned Acting Veterans Law 
Judge, the veteran and his representative each affirmatively 
reported that they understood the above criteria and thus 
demonstrated their actual knowledge of the evidence necessary 
to substantiate his claims.  Thus, the purpose of the notice, 
to ensure that he had the opportunity to participate 
meaningfully in the adjudication process was not frustrated 
as he had actual knowledge of what was necessary to 
substantiate his claims prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Velez v. West, 11 Vet. App. 148, 157 (1998) 
(holding that actual knowledge by the veteran cures defect in 
notice).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (which contained his service 
treatment records), by conducting compensation and pension 
examinations, and by providing him with an opportunity to 
present sworn testimony at a personal hearing before the 
undersigned Acting Veterans Law Judge.  

In a May 2007 statement, the veteran challenged the adequacy 
of a VA examination.  He did not, however, identify which of 
his C&P examinations he was objecting to.  The Board has 
reviewed all of the C&P examinations and has found no 
irregularities in the reports.  All examinations were 
conducted by qualified professionals and the reports contain 
no indication of impropriety.  Without greater specificity in 
his objections, VA is under no duty to provide another 
examination.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 
570 (2007) (in the absence of evidence to the contrary, the 
Board may presume the competence of a VA medical examiner); 
see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 
2001) (presumption of regularity doctrine permits courts to 
presume what appears regular is regular and shifts the burden 
to the attacker to establish the contrary).  

II.  Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  As 
discussed below, since there is conflicting evidence about a 
current disability of the left foot, service connection is 
granted with respect to the veteran's status post excision of 
a neuroma of the left foot.  But the requirements for service 
connection have not been met with respect to the veteran's 
other bilateral feet claims.  

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  Thus, 
the medical evidence must be analyzed to determine whether a 
current disability exists with respect to the veteran's feet.  

In March 2003, the veteran was granted service connection for 
status post fracture of the fifth toe of his right foot.  In 
August 2005, the veteran was granted service connection for 
emersion of the bilateral feet.  Now he seeks service 
connection for four additional conditions of his feet:  
removal of nerves from the toes of his left foot; removal of 
warts of the bilateral feet; bilateral frozen feet; and 
arthritis of the bilateral feet.  (His claim for a higher 
disability rating for the fracture of the fifth toe of his 
right foot is addressed in section III of the decision, 
below.)  

In February 2003, the veteran visited his primary care 
physician to ask whether the burning in his feet was related 
to diabetes mellitus and one of the assessments was 
peripheral neuropathy.  An examiner noted in September 2005 
that the veteran had poor nerve conduction in his feet.  The 
record contains no other post-service treatment records with 
respect to the veteran's feet.  

The veteran has had four compensation and pension (C&P) 
examinations that focused on his feet.  X-rays of 
January 2003 showed a plantar spur on the left foot but no 
acute abnormality.  At the January 2003 C&P examination, he 
reported that since the neuroma of his left foot was excised, 
he had had a burning sensation which involves the entire left 
foot, but is worse along the lateral aspect.  Upon 
examination of the left foot, there was a scar between the 
third and fourth metatarsal heads on the dorsal aspect.  The 
veteran had no tenderness around the scar and he had no corns 
and no calluses.  The examiner found a cavus deformity of the 
left foot but found posterior tibial and dorsalis pedis 
pulses palpable.  The veteran had full range of motion in the 
subtalar, mid-tarsal, and toe joints.  

The January 2003 C&P examiner diagnosed the veteran with 
status post fracture of the fifth toe of the right foot (for 
which service connection has been granted) and status post 
excision of an interdigital neuroma of the left foot.  The 
examiner explained that with the veteran's strong history of 
diabetes that the burning and tingling in both feet was 
probably the development of peripheral neuropathy, but noted 
that on testing with a monofilament, his sensation was still 
intact.  That examiner did not diagnose any disabilities 
involving warts, frozen feet, or arthritis.   And while that 
examiner diagnosed status post excision of an interdigital 
neuroma of the left foot, he found no residuals of that 
excision other than the scar.   

A C&P skin examination was conducted in April 2005. That 
examiner focused on the skin of the veteran's feet.  He 
reported pulses of 2+ with no edema.  He found a fine, 
macular rash over the mid anterior lower leg that covered 
less than one percent of total body affected and affected 
none of the exposed body.  He found no scarring, blistering 
or disfigurement of the feet.  

At the October 2005 C&P foot examination, the examiner noted 
that the left foot had very slight distal metatarsal 
tenderness with palpation that was very minimal.  There were 
no skin lesions, no calluses, no hammertoes, no skin changes 
except a very slight rash on the dorsum of the distal foot 
that was a slightly circinate, very faint red, reticular 
rash, just proximal to the toes.  There were no painful 
joints in the feet.  As to his feet, the October 2005 C&P 
examiner diagnosed bilateral emersion feet (for which the 
veteran has been granted service connection), chronic 
dermatophytosis and coetaneous fungal infection that he 
explained were a result of the bilateral emersion feet.  He 
noted that the veteran's history strongly suggested Raynaud's 
phenomena or disease, but did not definitively diagnose it.  
He also pointed out that the veteran's history was compatible 
with mild plantar fascitis, which he also did not diagnose.  
He did not diagnose any disabilities involving warts, frozen 
feet, arthritis, or residuals of the neuroma excision of the 
left foot.  

The August 2006 C&P examiner was asked only to evaluate the 
veteran's service-connected status post fracture of the fifth 
toe of his right foot.  The August 2006 X-ray report for the 
right foot showed joint spaces were fairly well maintained 
and no acute fracture or dislocation was seen.  The 
August 2006 examiner did not diagnose any disabilities 
involving warts, frozen feet, arthritis, or residuals of the 
neuroma excision of the left foot.  

There is conflicting evidence about whether there is a scar 
on the left foot as a result of the inservice excision of the 
neuroma of the left foot.  The January 2003 examiner noted a 
scar between the third and fourth metatarsal heads on the 
dorsal aspect of the left foot and diagnosed the veteran with 
status post excision of an interdigital neuroma of the left 
foot.  At the skin examination, however, the October 2005 C&P 
examiner found there was no scarring.  Resolving all 
reasonable doubt in the veteran's favor, as one medical 
examiner found a residual of the veteran's in-service 
excision of the neuroma of his left foot, the Board finds 
that service connection for status post excision of an 
interdigital neuroma of the left foot is warranted.  

As to the other claimed foot conditions, however, none of the 
C&P examinations revealed any foot disabilities involving 
warts, frozen feet, or arthritis.  Nor do the veteran's post-
service medical treatment records reveal any current 
disabilities of the feet other than those for which service 
connection has already been granted, or notes concerning 
possible peripheral neuropathy arising from diabetes 
mellitus, for which service connection has not been granted.  
Indeed, at the March 2008 personal hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
(at Transcript pp. 12-13) that he does not have a continuing 
problem with warts on his feet, but has one scar from the 
inservice removal of 4 warts from each foot.  He described it 
as a soft, tender scar.  He also testified (at Transcript pp. 
8-9) that he was not sure whether he had been diagnosed with 
frozen feet or arthritis of the feet.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  For example, a lay person is competent to 
testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness).  But a lay person is not 
competent to provide an opinion as to the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).   

Here, the veteran's testimony that the removal of eight warts 
(four on each foot) resulted in the residual of one scar is 
implausible on its face.  Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 
1996) (in determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor).  He did not present 
testimony that the removal of one wart left a scar but the 
removal of the others did not.  Instead, he testified that 
the residual of having had the warts removed was a scar.  

Moreover, in his testimony, he often moved from one claimed 
disability to another within one answer to a question.  For 
example, when asked if he had a diagnosis of arthritis of the 
feet, he responded "Shots, arthritis, and they shot my feet 
and they put the things on it, but see the warts and 
everything is when I in NPC in the desert."  (Transcript, 
pp. 8-9.)  

As discussed above, the record shows that a medical 
professional has found that a small scar on the veteran's 
left foot resulted from the excision of the neuroma.  See 
January 2003 C&P exam.  Given that a medical professional has 
attributed the scar on the veteran's left foot to a different 
disability (for which the veteran has herein been granted 
service connection), the statement is implausible, and given 
the veteran's unfocused responses to specific questions at 
times, the Board assigns no weight to the testimony that a 
single scar is the residual of the removal of eight warts 
from both feet.  

The record thus shows that no current disability exists with 
respect to the removal of warts of the bilateral feet, 
bilateral frozen feet, and arthritis of the bilateral feet.  
The only evidence to support any of those disabilities is the 
veteran's testimony about the scar from the removal of 
multiple warts from both feet and the Board has assigned no 
weight to that evidence.  Thus, there is no reasonable doubt 
to resolve. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

A necessary requirement in establishing service connection a 
showing of current disability.  Since that requirement has 
not been met here, there is no need to discuss the other 
requirements for service connection.  As to the claims of the 
veteran's bilateral feet, service connection will be granted 
for removal of nerves from the toes of the left foot, but 
service connection cannot be granted for the removal of warts 
of the bilateral feet, bilateral frozen feet, and arthritis 
of the bilateral feet.   

III.  Increased rating for status post fracture of the fifth 
toe of the right foot

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

An evaluation of the extent of impairment requires 
consideration of the whole recorded history.  38 C.F.R. 
§§ 4.1, 4.2.  But when, as here, service connection has been 
in effect for several years, the primary concern for the 
Board is the current level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  As discussed below, reasonable doubt has been 
resolved in favor of the claim, so that a 10 percent rating 
has been granted for this disability.  But since there is no 
indication in the record that the severity of that disability 
increased during the pendency of the claim, staged ratings 
are not warranted here.  

Since the veteran was assigned a noncompensable-that is, a 
zero percent-rating, all diagnostic codes providing for 
compensable disability ratings for the feet will be analyzed 
here.  38 C.F.R. § 4.71a (schedular ratings for the foot; 
Diagnostic Codes (DCs 5276 to 5284).  Most of the diagnostic 
codes are not applicable because this disability of the right 
foot does not involve acquired flatfoot (DC 5276), bilateral 
weak foot (DC 5277), acquired claw foot (DC 5278), anterior 
metatarsalgia (DC 5297), hallux valgus (DC 5280), hallux 
rigidis (DC 5281), hammertoe (DC 5282), or a malunion or 
nonunion of the tarsal or metatarsal bones (DC 5283).  

The only diagnostic code that is applicable here is DC 5284, 
which provides for a 30 percent rating for a severe foot 
injury, a 20 percent rating for moderately severe foot 
injury, and a 10 percent rating for a moderate foot injury.  
38 C.F.R. § 4.71a.  
In addition, the veteran's service-connected toe disability 
is part of the musculoskeletal system.  A disability of the 
musculoskeletal system is primarily the inability, due to 
damage, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Thus, functional loss due to 
pain and weakness must be considered in evaluating the 
disability because a part which becomes painful on use must 
be regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (disability ratings should 
reflect the veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain).  And the 
rating should reflect the condition of the veteran during 
flare-ups.  DeLuca.  

There are no post-service medical treatment records at all 
with respect to the veteran's toe.  At the April 2005 C&P 
skin examination, the veteran denied he had any restriction 
in his walking.  He was independent in performing the 
activities of daily living, transfers, and ambulation.  

At the October 2005 C&P foot examination, he also reported 
that he performed all the activities of daily living without 
assistance and that his foot problems did not affect his 
occupation.  That examiner noted that the veteran walked with 
a normal gait.  Upon examination, he noted that squatting 
pronation, supination, rising on heels and toes appeared 
normal.  Palpation of both feet revealed slight distal 
metatarsal tenderness especially at the middle toes.  Since 
that examination had been scheduled to evaluate the veteran's 
service-connected bilateral immersion foot, the veteran's 
complaints focused on the rashes on his feet.  He did, 
however, complained of heel pain bilaterally at that 
examination, but he did not report any current problems with 
the fifth toe of his right foot.  

The August 2006 X-ray report for the right foot revealed no 
acute fracture or dislocation.  The tarsal bones were well 
aligned and the joint spaces were fairly well maintained.  At 
the August 2006 C&P feet examination, the veteran reported 
that since the October 2005 C&P examination, the pain in the 
right fifth toe continued off and on.  He ranked his pain 
from five out of ten to seven out of ten, with flare-ups of 
pain provoked by standing, walking or wearing a tight shoe.  
He reported that he could not walk for about 300 yards before 
his toe hurt.  He could not estimate how long he could stand 
without pain because he always shifted his weight off of his 
toe.  His associated symptoms included swelling, stiffness of 
the fifth toe and red, hot, and sweaty fifth toe.  He used 
non-prescription treatments for the toe, such as Advil, 
rubbing alcohol, and some kind of cream that provided relief 
one half-hour after using them. He was using no shoe support 
or brace.  

Upon examination in August 2006, there was no evidence of 
inflammation, infection, or crepitus.  Muscle function was 
within normal limits.  The veteran was able to stand on his 
toes and walk on his toes without difficulty.  There was no 
evidence of abnormal calluses, vascular change, or skin 
change on the right foot.  The pulses of the dorsal pedis and 
posterior tibials were 2+ on the right side.  The examiner 
detected no sensory deficit on this affected part.  

The August 2006 examiner also found evidence of pain and 
tenderness at the lateral aspect of the inter-tarsal 
phalangeal joint.  The range of motion was a restricted 
extension and flexion of all joints on the fifth toe measured 
from 0 to 15 degrees extension and 0 to 25 degrees flexion on 
the intercostal phalangeal joint as well as the metatarsal 
phalangeal joint on the fifth toe.  Although repetitive 
motion failed to show any change in range, the veteran 
experienced pain at the extreme range of the fifth toe in all 
directions.  There was no evidence of incoordination or lack 
of endurance from this test.  The examiner stated that during 
flare-ups there could be a significant degree of change in 
the limitation of range of motion in all joints together with 
increase in pain in functional capacity but that he could not 
state the degree of change with any medical accuracy without 
speculation.  

The record clearly shows that until the August 2006 C&P 
examination, there was no evidence of any residuals of the 
veteran's in-service toe injury.  The veteran injured the toe 
in 1977.  No post-service medical treatment records contain 
complaints about the veteran's toe.  At three C&P 
examinations (January 2003, April 2005, October 2005) for his 
feet, the veteran reported no symptoms at all.  For the 
period prior to the filing of the claim, the veteran's 
service-connected disability had not manifest any symptoms 
for many years and there was no evidence of any functional 
impairment of the fifth toe of the right foot.      

But now, the record shows that the veteran has lost some 
ability to move the fifth toe of his right foot and he 
experiences pain on walking.  The veteran has had to change 
the way in which he stands and perhaps the extent to which he 
walks.  The veteran claims that his pain upon flare-ups rises 
to the level of seven out of ten.  Moreover, the examiner 
noted pain and tenderness upon moving the toe.  While the 
schedule of ratings does not provide for ratings based upon 
limitation of motion of the little toe, a 10 percent rating 
is available for a moderate foot injury.  DC 5284, 38 C.F.R. 
§ 4.71a.  

The veteran's current manifestations do not squarely fall 
into the criteria of a moderate foot injury.  There is no 
evidence of how frequently the veteran experiences pain and 
how often he has flare-ups.  Further, the record shows that 
when he uses a non-prescription treatment, the pain resolves 
within 30 minutes.  Yet, when after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of a disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all 
reasonable doubt in favor of the veteran, the Board grants a 
disability rating of 10 percent, and no higher.  

Without resolving reasonable doubt in the claimant's favor, 
the manifestations of the veteran's service-connected 
disability would not be characterized as a moderate foot 
injury.  Without further details of the limitations of 
function, as well as the frequency and duration of flare-ups, 
the evidence in this record does not establish a moderately 
severe foot injury or a severe foot injury.  38 C.F.R. 
§ 4.71a, DC 5284.  Thus, no rating higher than 10 percent is 
warranted on this record.  


ORDER

Service connection for status post excision of neuroma of the 
left foot is granted.  

Service connection for the removal of warts of the bilateral 
feet is denied. 

Service connection for bilateral frozen feet is denied. 

Service connection for arthritis of the bilateral feet is 
denied.  

A disability rating of 10 percent for status post fracture of 
the fifth toe of the right foot is granted, subject to the 
criteria governing payment of monetary benefits.  


REMAND

A.  Service records 

The veteran is seeking service connection based on events 
that he claims occurred during a period of service that has 
not been verified.  The claims folder shows that a request to 
verify the veteran's active duty was made but no reply 
appears in the claims folder.  The RO/AMC should make 
arrangements to verify all periods of the veteran's active 
military service.  

In addition, it appears that all of the veteran's service 
treatment records have not been obtained.  The only physical 
examination report that appears in the record is the 
veteran's retirement examination.  The RO/AMC should make 
arrangements to obtain the veteran's entrance examination, as 
well as the medical history reports and reports of the 
physical examinations conducted during the veteran's active 
military service.  Moreover, if additional periods of active 
military service are verified, all service treatment records 
for those periods of service should also be obtained.  

B.  Service connection for right ankle condition 

At the October 2005 C&P examination, the veteran reported no 
complaints as to his right ankle.  The October 2005 X-rays 
were unremarkable as to the right ankle.  The examiner noted 
that the right ankle was non-tender.  He measured the 
following limitation of motion of the right ankle:  
dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 
34 degrees.  After repetitive motion, the dorsiflexion 
measured from 0 to 6 degrees and plantar flexion was 0 to 44 
degrees.  Despite such limitation of motion, the October 2005 
examiner did not state whether the veteran had a current 
disability of the right ankle.  As a result, an additional 
medical opinion is required to address whether the veteran 
has a current right ankle disability, and if so, whether it 
is related to the veteran's active military service.  

There are no records of injury or disease relating to the 
veteran's right ankle in any of his service treatment 
records, but as noted above, not all service treatment 
records and physical examination reports have been obtained.  
After the March 2008 hearing, the veteran produced a DD 
Form 689 (Individual Sick Slip) shows that on a Monday in 
March 1988, the veteran had a swelled right foot.  X-rays 
were reported as normal.  He was instructed to elevate the 
right foot for three days, take the indicated medication, and 
return in three to four days.  The veteran claims that this 
was supposed to refer to the right ankle, rather than the 
right foot.  Neither that sick slip, the X-ray report, nor 
any treatment of the right foot are in the service treatment 
records contained in the claims folder.  

The veteran has presented no testimony as to a March 1988 
injury of his right ankle.  
But the veteran testified at the March 2008 hearing 
(Transcript at pp. 16-17) that he remembered hurting his 
right ankle when he jumped off a tank around 1990.  He 
mentioned that medium tanks were used in 1992, but it was not 
clear whether he meant it was a medium tank he jumped from or 
that he was referencing when newer tanks were placed in use.  
In any event, his testimony was that he was standing on the 
tank when the turret moved.  When he tried to jump, he lost 
his footing and hurt his right ankle.  When asked about 
treatment for the ankle, he testified that a medic came in 
but that he had more stuff to do, so he couldn't let this 
ankle strain keep him from doing his job.  At that time, he 
was a master gunner for the tank platoon so that if they lost 
him, they would have to shut down the range.  

The RO/AMC should obtain the veteran's records for medical 
treatment of his right ankle since March 2007 and associate 
those records with the claims file.  Thereafter, the RO/AMC 
should make arrangements to schedule the veteran for an 
appropriate examination of his right ankle.  The examiner 
should provide an opinion as to whether the veteran has a 
current disability of the right ankle, and if so, whether it 
is related to his active military service.  

C.  Left ankle disability 

The veteran testified at his March 2008 hearing (Transcript 
at p. 17-18) that he twisted his left ankle while running in 
1987 and injured it.  In a written statement filed in 
December 2006, he explained that he hurt his ankle in basic 
training.  It started raining so they stopped to put on rain 
gear and galoshes (rain boots).  His boots were hard to put 
on and the drill sergeant was hollering and screaming to get 
going.  The veteran was last to get his galoshes on because 
they would not fit and the company was getting farther away 
so he started to run but got all tangled up and sprained his 
ankle.  He stated that he was there by himself and knew he 
had better get to the rifle range.  He finally hopped to the 
place where the rest of the company was.  He was yelled at by 
the drill sergeant and asked if he wanted to go to the aid 
station.  He was told that if he went that he would not be 
coming back so he stayed and the other guys in his squad 
helped him get through the rifle range.  And when he got back 
to the company area, one of the soldiers in his squad, who 
was a doctor from Mexico, helped him treat his ankle because 
he did not want to be recycled.  The veteran stated that he 
has had trouble with the ankle ever since.  There is no 
record of treatment for that injury in his service treatment 
records.  

But the record does show that in February 1987, the veteran 
fell while skiing.  His service treatment records show that 
he reported no prior history of ankle problems.  The examiner 
noted slight swelling on the inferior aspect of the left 
lateral maleolus.  There was no tenderness with movement of 
the valgus or varus motion and no evidence of instability.  A 
mild sprain was diagnosed.  He was told to use an ace bandage 
and ice, to wear a boot for its firm support, and to avoid 
falls.  He was instructed to return for further treatment if 
needed.  There is no record of any further treatment of his 
left ankle during the next 20 years of service.   

At the October 2005 C&P examination, X-rays revealed that 
there was mild spurring involving the left medial malleolus 
with the left ankle joint appearing well maintained.  On the 
lateral view, there was a suggestion of some deformity of the 
distal left fibula which might represent old trauma.  The 
ankle showed no soft tissue swelling and no acute fracture 
was suspected.  

The veteran reported no complaints about his left ankle to 
the October 2005 C&P examiner.  Upon examination, the 
October 2005 examiner found that the left ankle was non-
tender.  But the veteran's range of motion was limited in the 
left ankle.  The left ankle had no dorsiflexion (from 0 to 0) 
and plantar flexion of 0 to 35 degrees.  There was no 
significant change after repetitive motion:  the dorsiflexion 
remained from 0 to 0, and the plantar flexion was 0 to 36 
degrees.  The examiner diagnosed the veteran with an old 
fracture of the left fibula with traumatic arthritis of the 
ankle, with decreased range of motion.  He found that the 
veteran had mild to moderate incapacity in the use of his 
ankles due to arthritis of the ankle.  He provided no opinion 
as to whether the veteran's current arthritis of the left 
ankle is related to the veteran's active military service.  

At the March 2008 hearing, the veteran testified that he 
currently experiences pain and swelling of the ankles.  He 
testified that he has had complaints about his left ankle 
since 1987.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  

Here, there is evidence of a current disability of the left 
ankle and of an inservice injury of the left ankle.  As for a 
link, there is only the fact that the skiing injury during 
service is in the same location as the current disability and 
the veteran's testimony that he has had trouble with his left 
ankle ever since it was injured in 1987.  The threshold for 
obtaining a medical opinion as to the etiology of a medical 
condition is quite low because the evidence need only 
indicate that there may be a nexus between the two.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Since that threshold 
has been met here, the RO/AMC must make arrangements for the 
veteran to have an examination for the purpose of determining 
whether his current left ankle disability is related to any 
inservice injury or disease.  The RO/AMC should also make 
arrangements to obtain any medical treatment records dated 
since March 2007 relating to the veteran's left ankle.  

C.  Osteoarthritis of the right knee disability

At the March 2008 hearing, the veteran testified that the 
pain in his right knee has recently increased.  He pointed 
out that since the May 2005 C&P examination, he was advised 
to have surgery on that knee and that he has not yet 
scheduled that surgery.  A March 2007 MRI shows what was 
suspected to be a tear of the posterior horn of the lateral 
meniscus.  A March 2007 medical record reflects that an 
examiner noted that the veteran complained of popping and 
catching in the knee, which was painful with a minimal amount 
of swelling.  He was offered arthroscopy and probable 
meniscectomy, but the veteran declined it.  The veteran was 
given the telephone number of the person who schedules such 
surgery and told that if he decided he wanted the surgery, he 
would be scheduled for it.  He was warned that because of the 
arthritic changes in his knee, he should not expect complete 
relief of his symptoms as viscosupplementation could not 
address any arthritic problem.  No range of motion 
measurements were taken at that examination.  

Where the veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  As 
such, the right knee medical treatment records dated since 
March 2007 must be obtained and an appropriate examination 
must be scheduled to determine the current severity of the 
veteran's service-connected osteoarthritis of the right knee 
disability.  

D.  Disabilities of the right upper extremity

The veteran has many complaints and conditions with respect 
to his right upper extremity.  Some are service-connected and 
others are not.  The veteran is service-connected for right 
rotator cuff repair, status post contusion of the right 
elbow, and a healed sprain of the ulnar collateral ligament 
of the right thumb.  In this appeal, the veteran is also 
seeking service-connection for a right hand condition.  An 
informal claim for service-connection for the right wrist has 
been referred to the RO.  Although the veteran has been 
treated for carpal tunnel syndrome, no service-connection 
claim has been filed for that condition.  

There are two issues on appeal with respect to the right 
upper extremity:  the current severity of the residuals of 
the veteran's service-connected healed sprain of the ulnar 
collateral ligament of the right thumb, and, whether the 
veteran has a current right hand disability that is related 
to his active military service.   

At the March 2008 hearing, the veteran's testimony about his 
right "hand" makes clear that the veteran speaks about his 
"hand" to include his thumb, his hand, and his wrist.  
Because of the veteran's imprecision about his symptoms and 
because the examination reports tend to discuss only one 
aspect of the veteran's right upper extremity, without 
distinguishing among the various disabilities, it is not 
clear from the medical evidence in the record what residuals 
he currently has from his service-connected healed sprain of 
the ulnar collateral ligament of the right thumb.  

The August 2006 C&P examiner diagnosed the veteran with 
status post fracture of the thumb, healed, with a healed 
sprain of the ulnar collateral ligament of the right thumb.  
The veteran has on occasion stated that he had a fracture of 
the right hand and/or right thumb during service.  See 
August 2006 C&P exam (the veteran indicated to me that he 
sustained a fracture and also spraining of the ligament on 
his right thumb while he was playing football in physical 
training at Fort Bragg); March 2006 Statement in Support of 
Claim (asserting that his claim should be for the right hand 
and thumb fractured while doing physical training); 
November 2005 Initial Physical Therapy Assessment (veteran 
has a history of a right hand fracture).  

Notwithstanding the veteran's statements, the record does not 
show that he ever incurred a fracture of his right thumb or 
hand.  No X-rays show an old fracture.  See August 2006 X-ray 
(no acute fracture or dislocation is seen; joint spaces are 
fairly well maintained; no soft tissue swelling is noted); 
May 2005 C&P examination (no acute fracture or dislocation; 
no soft tissue swelling is noted; mild narrowing is seen 
involving intercarpal joints with moderate narrowing at the 
radiocarpal joint; bones appear osteopenic; no significant 
changes from previous exam); December 2004 X-rays at Columbus 
AFB (examination of the right hand shows the bony structures 
to be in good position and alignment; no fracture, 
dislocation, or other abnormality can be identified; films of 
the right hand are normal).  

There are no treatment records at all during service for a 
right hand injury.  But there are some treatment records for 
the veteran's thumb.  See August 1977 service treatment 
record (STR) (thumb jammed while playing football; possible 
fracture); August 1977 Orthopedic Clinic (moderately severe 
sprain of the collateral ligament of the metaphalangeal joint 
of the first digit; spica splint); September 1977 Orthopedic 
Clinic (in spica thumb splint for 2 weeks for sprain of right 
thumb collateral ligament of MP; out of plaster today; spica 
needed for 2 more weeks).  The veteran also cut one of his 
thumbs (but which thumb was cut is not recorded).  May 1977 
STR (cut himself below the thumb).  And he fell on his right 
thumb 20 years after spraining it.  May 1997 STR (physical 
therapy after veteran fell on his thumb; experienced pain 
when golfing, writing, or in contact with something).  No 
right hand or right thumb residuals were noted on his 
retirement physical, but as noted above, not all of his 
service treatment records may be in the claims folder.  

There are post-service records show that the veteran has 
complained of bilateral wrist pain.  See September 2005 
Columbus Orthopedic Clinic (bilateral carpel tunnel; 
bilateral de Quervain's; ulnar nerve entrapment).  He has 
also had tingling, numbness and decreased pinprick in both 
hands.  July 2005 Consultation by Dr. Christensen (in all 
likelihood, he is having carpal tunnel syndrome).  He 
received physical therapy for entrapment of the ulnar nerve 
at the right elbow and bilateral carpal tunnel syndrome, 
during which he has manifested swelling of his fingers and 
experienced functional limitation in his hands.  
November 2005 GT Physical Therapy.  Those physical therapy 
notes show complaints of hand symptoms, and grip measurements 
were taken as well as wrist range of motion.  A functional 
assessment of his right hand was conducted by an occupational 
therapist in August  2006 that showed range of motion and 
passive range of motion were within normal limits.  The most 
recent medical records in the claims folder date from March 
2007.  

Given that the veteran does not distinguish clearly about his 
symptoms of the upper right extremity and given that there 
has been treatment of the right upper extremity for various 
reasons, after his medical treatment records dated since 
March 2007 have been associated with the claims folder, the 
RO/AMC should schedule him for a comprehensive examination of 
the right upper extremity to identify all residuals of the 
veteran's service-connected healed sprain of the ulnar 
collateral ligament of the right thumb may be identified.  
Moreover, the examiner must identify all current disabilities 
of the veteran's right hand and for each diagnosed 
disability, state whether that disability is related to the 
veteran's active military service.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical treatment 
records since March 2007 relating to his 
right knee disability, right ankle 
disability, left ankle disability, and any 
conditions of the right upper extremity 
from VA medical facilities, Air Force 
medical facilities, and any private 
providers for whom the veteran provides 
authorization.  Associate any evidence 
obtained with the claims folder. 

2.  Verify all periods of the veteran's 
active military service.  

3.  Obtain all service treatment records 
for the verified periods of the veteran's 
active military service.  In addition, 
make arrangements to obtain medical 
history reports and physical examination 
reports for the verified periods of the 
veteran's active military service.  

4.  Thereafter, make arrangements for the 
veteran to have an appropriate examination 
to determine whether he has a current 
disability of the right ankle, and if so, 
the etiology of that disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  Does 
the veteran have a current disability of 
the right ankle?  Depending upon the 
answer, address one of the following 
questions:  (a) If there is no current 
disability, discuss the limitation of 
motion measurements in the October 2005 
and why they are not an indication of a 
current disability; or (b) If there is a 
current disability of the right ankle, is 
it at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the veteran's current right ankle 
condition is related to his active 
military service?  

5.  Schedule the veteran for an 
appropriate examination to determine the 
etiology of any current left ankle 
condition.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  Is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the veteran's current left ankle condition 
is related to his active military service?  

6.  Schedule the veteran for an 
appropriate examination to determine the 
current condition of his right knee 
disability and the relationship of any 
other disabilities of the right knee to 
that service-connected disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Describe the current condition of the 
veteran's service-connected osteoarthritis 
of the right knee disability; and

(b) If there are any other diagnoses of 
the right knee, for each diagnosis, 
provide an opinion as to the relationship 
between it and the service-connected 
osteoarthritis of the right knee.  

7.  Make arrangements for the veteran to 
have appropriate examination(s) of the 
right upper extremity.  The examiner 
should be informed that with respect to 
the right upper extremity, the veteran is 
service-connected for right rotator cuff 
repair, status post contusion of the right 
elbow, and a healed sprain of the ulnar 
collateral ligament of the right thumb and 
the veteran is seeking service-connection 
for a right hand condition in this appeal.  
An informal claim for service-connection 
for the right wrist has been referred to 
the RO.  Although the veteran has been 
treated for carpal tunnel syndrome, no 
service-connection claim has been filed 
for that condition.  The only issues in 
this appeal are the current severity of 
the residuals of the veteran's healed 
sprain of the ulnar collateral ligament of 
the right thumb and whether the veteran 
has a current right hand disability that 
is related to his active military service.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report, especially as 
to the veteran's statements about, and the 
treatment for, any conditions of his right 
upper extremity.  The examiner should take 
a thorough history from the veteran, 
keeping in mind that the veteran sometimes 
is imprecise in describing whether he is 
addressing his thumb, hand, wrist, elbow, 
or arm.  Any indicated studies should be 
performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Describe the current severity of the 
veteran's service-connected disability of 
a healed sprain of the ulnar collateral 
ligament of the right thumb.  To the 
extent possible, identify the residuals of 
that service-connected right thumb 
disability separately from all other 
symptoms and conditions of the right upper 
extremity (whether service-connected or 
not), and if that is not possible, state 
why it is not possible.  

(b) Identify all disabilities of the right 
hand.  For each disability, provide an 
opinion whether it is at least as likely 
as not (a probability of 50 percent or 
greater) that that disability is related 
to the veteran's active military service.  

8.  Then readjudicate the appeal.  If any 
sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


